Broyles, J.,
dissenting. There was evidence showing that the deceased, while driving in a buggy with his wife, was stopped by the defendant and his father-in-law, and was shot and killed by the latter. In my opinion, there was some evidence tending to show a mutual intent to fight at the time of the homicide, by the deceased bn the one side and the defendant and his father-in-law on the other, and consequently the court did not err in charging the law of manslaughter. I think the judgment should be affirmed. .